Citation Nr: 1721767	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1951 to July 1955, including service in the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In an April 2017 statement, the Veteran withdrew his request for a Board hearing.

A mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the record reflects mental disorders other than PTSD, the Board has more broadly characterized the psychiatric claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depression, had its onset in service.  


CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depression was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for psychiatric disability is warranted because he has had recurrent thoughts and nightmares of combat experiences during the Korean Conflict and has suffered from anxiety, depression and sleep impairment since that time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service personnel records show the Veteran served aboard the USS Bremerton (CA-130) and that this ship served in support of combat operation in Korea with bomb and gun-strikes from May 12, 1952, through September 6, 1952, and from April 30, 1953, through June 19, 1953.  As such, an in-service stressor has already been acknowledged by the RO as having occurred.

The Veteran initially filed this claim as seeking service connection for PTSD.  The medical evidence, however, including a May 2015 VA psychiatric examination report, reflects that he does not have this disability.  As such, service connection cannot be established for PTSD.  

The Board observes, however, the May 2015 VA examiner diagnosed the Veteran as having adjustment disorder with mixed anxiety and depression.  In light of the Veteran's corroborated in-service combat-related stressor, his competent and credible report of psychiatric problems since that time, the evidence showing that he currently suffers from psychiatric disability, to include his current diagnosis of adjustment disorder with mixed anxiety and depression, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for adjustment disorder with mixed anxiety and depression is warranted.


ORDER

Service connection for adjustment disorder with mixed anxiety and depression is granted. 





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


